Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kodama (US 10,786,873).
Regarding claim 1, Kodama discloses an arc welding method for arc welding a steel sheet having a C content of from 0.08 to 0.30 mass0% (Col. 10 lines 17-24, Table 2-1, Steel sheet B, C at 0.12 mass%), the arc welding method comprising welding with a welding wire in which a total content of Cr and Ni is greater than or equal to 1.00 mass% (Col. 10 lines 34-38, Table 2-2, w2 Cr and Ni at 3.1 mass%), under conditions in which X is less than or equal to 200 (Table 2-1 steel sheet B and Table 2-2 w2, gives X= 172.568 which satisfies X condition), X being represented by Equation (1) below:
X = 0.8 x (300 - 279[C]w - 25[Si]w, - 35[Mn]w - 49[Ni]w - 47[Cr]w - 61[Mo]w) + 0.2 x (300 -279[C]BM – 25[Si]BM -35[Mn]BM - 49[Ni]BM - 47[Cr]BM -61[Mo]BM) (1)
w, [Si]w, [Mn]w, [Ni]w , [Cr]w, and [Mo]w represent, respectively, contents in mass0% C, Si, Mn, Ni, Cr, and Mo in the welding wire, and [C]BM, [Si]BM, [Mn]BM, [Ni]BM, [Cr]BM, and [Mo]BM represent, respectively, contents in mass% of C, Si, Mn, Ni, Cr, and Mo in the steel sheet.
Regarding claim 2, Kodama discloses the arc welding method of claim 1, wherein X is greater than or equal to 0 (Table 2-1 steel sheet B and Table 2-2 w2, gives X=172.568 which satisfies X condition).
Regarding claim 3, Kodama discloses the arc welding method of claim 1, wherein a carbon equivalent CeqBM of the steel sheet is 0.30 to 0.70 (Table 2-1, Steel sheet B CeqBM= 0.572, which is in the range specified) and a carbon equivalent Ceqw of the welding wire is 0.20 to 1.30 (Table 2-1, Steel sheet B Ceqw= 0.6535, which is in the range specified), the carbon equivalent CeqBM being represented by equation (2) below, and the carbon equivalent Ceqw being represented by equation (3) below:  
CeqBM = [C]BM +[Mn]BM/6 +([Cu]BM +[Ni]BM)/15 +([Cr]BM +[Mo]BM +[V]BM)/5 (2) Docket No. 52472 9US 
Preliminarv Amendmentwhere [C]BM, [Mn]BM, [Cu]BM, [Ni]BM, [Cr]BM, [Mo]BM, and [V]BM represent, respectively, the contents in mass of C, Mn, Cu, Ni, Cr, Mo, and V in the steel sheet,
Ceqw = [C]w +[Mn]w/6 +([Cu]w +[Ni]w)/15 +([Cr]w +[Mo]w +[V]w)/5 (3)
where [C]w, [Mn]w, [Cu]w, [Ni]w, [Cr]w, [Mo]w, and [V]w represent, respectively, the contents in mass0% of C, Mn, Cui, Ni, Cr, Mo, and V in the welding wire. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Schmit (US 10,668,570).
Regarding claim 4, Kodama teaches the arc welding method of claim 1, but is silent on wherein the steel sheet has a sheet thickness of 0.5 mm or greater and 4.0 mm or less.  
However, Schmit teaches the steel sheet has a sheet thickness of 0.5 mm or greater and 4.0 mm or less (Col. 7 lines 31-34, thickness of the sheets between 0.5 to 4mm).  
Kodama and Schmit are considered to be analogous to the claimed invention because they are in the same field of welding methods or devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama to incorporate the teachings of Schmit to have the thickness of the sheet to be within the range of 0.5 to 4mm to in order to be used in the fabrication of structural or reinforcement type parts (Schmit Col. 7 lines 31-34).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Okada (US 9,902,429).
Kodama teaches the arc welding method of claim 1, but is silent on point welding is performed under conditions in which a welding time is 0.2 seconds or greater and 4.0 seconds or less.  
However, Okada teaches point welding is performed under conditions in which a welding time is 0.2 seconds or greater and 4.0 seconds or less (Col. 3 lines 61-65 spot welding for welding times between 0.1 to 0.5 seconds).  
Kodama and Okada are considered to be analogous to the claimed invention because they are in the same field of welding methods or devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama to incorporate the teachings of Okada to use point welding during weld times between 0.2 to 4 seconds because spot welding is known to be effective and efficient for shorter weld time, and this is also commonly used in welding automobile structural member or automobile vehicle bodies (Okada Col. 3 lines 61-65).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Nakamura (US 20150360327).
Regarding claim 8, Kodama teaches welding wire for arc welding a steel sheet comprising Fe and at least, in mass%, C: 0.08 to 0.30 00 (Table 2-1, Steel sheet B, C at 0.12 mass%), Si: 2.0000 or less (Table 2-1, Steel sheet B, Si at 0.2 mass%), and Mn: 0.90 to 3.00 % (Table 2-1, Steel sheet B, Mn at 1.6 mass%), the welding wire comprising Fe and, in mass%, relative to a total mass of the welding wire, 
Si: 0.10 to 2.000% (Table 2-2, w2, Si at 0.5 mass%)
Mn: 0.50 to 2.50% (Table 2-2, w2, Mn at 1.3 mass%)
Ni: 12.00% or less (Table 2-2, w2, Si at 2.3 mass%), 
Cr: 12.00% or less (Table 2-2, w2, Si at 0.8 mass%), and 
Mo: 1.50 %r or less (Table 2-2, w2, Si at 0.2 mass%), wherein a total content of Cr and Ni is 1.00 to 24.00 % (Col. 10 lines 34-38, Table 2-2, w2 Cr and Ni at 3.1 mass%), and the welding wire satisfies a (Table 2-1 steel sheet B and Table 2-2 w2, gives X= 172.568 which satisfies X condition), X being represented by Equation (1) below:  
X = 0.8 x (300 - 279[C]w - 25[Si]w, - 35[Mn]w - 49[Ni]w - 47[Cr]w - 61[Mo]w) + 0.2 x (300 -279[C]BM – 25[Si]BM -35[Mn]BM - 49[Ni]BM - 47[Cr]BM -61[Mo]BM) (1)
where [C]w, [Si]w, [Mn]w, [Ni]w , [Cr]w, and [Mo]w represent, respectively, contents in mass% of C, Si, Mn, Ni, Cr, and Mo in the welding wire, and [C]BM, [Si]BM, [Mn]BM, [Ni]BM, [Cr]BM, and [Mo]BM represent, respectively, contents in mass%, of C, Si, Mn, Ni, Cr, and Mo in the steel sheet but is silent on the welding wire having C: 0.08 to 0.30%.
However, Nakamura teaches the welding wire having C: 0.08 to 0.30% ([0049]  C: 0.004 to 0.09).
Kodama and Nakamura are considered to be analogous to the claimed invention because they are in the same field of welding methods or devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama to incorporate the teachings of Nakamura to have the wire include C within 0.08 to 0.3% to ensure the toughness and weld cracking resistance of the weld metal (Nakamura [0051]).
Regarding claim 9, Kodama and Nakamura teach the welding wire of claim 8, and Kodama teaches further comprising, in mass%, at least one selected from the group consisting of 
Ti: 0.50 % or less (Table 2-2, w2, Ti at 0.01 mass%), 
V: 1.00 % or less (Table 2-2, w2, V at 0.01 mass%), Preliminary- Amendment
Nb: 1.0% or less (Table 2-2, w2, Ni at 0.01 mass%),
Zr: 0.50 % or less (Table 2-2, w2, Zr at 0 mass%),
W: 1.00 % or less (Table 2-2, w2, W at 0 mass%), and 
B: 0.0050% or less (Table 2-2, w2, B at 0 mass%).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Okada in further view of Schmit.
Regarding claim 5, Kodama teaches the arc welding method of claim 1, but is silent on wherein, to obtain a weld length of greater than 20 mm, linear welding is performed under conditions in which a welding heat input is 0.3 kJ/cm or greater and 15 kJ/cm or less.  
Okada teaches to obtain a weld length of greater than 20 mm, linear welding is performed (Col. 14 lines 15-18 continuous welding 600 mm long, Table 3 weld lengths 50 mm, 100 mm, 600 mm).
It would have been obvious to modify Kodama to incorporate the teachings of Okada to include a weld length longer than 20mm in order weld in shorter sections so that the influence of thermal strain is reduced and the reduction of a maximum bending load can be suppressed (Okada Col. 20 lines 35-40).
Schmit teaches linear welding is performed under conditions in which a welding heat input is 0.3 kJ/cm or greater and 15 kJ/cm or less (Col. 15 lines 8-11 0.6 kJ/cm).  
It would have been obvious to have modified Kodama and Okada to incorporate the teachings of Schmit to have linear welding with the heat input range of 0.3 to 15kJ/cm in order to prevent decarburization, oxidation, and hydrogen absorption phenomena (Schmit Col. 15 lines 8-11).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Okada and Schmit in further view of Dominguez (US 10,648,056).
Kodama, Okada, and Schmit teach the arc welding method of claim 5, but are silent on wherein the linear welding is performed under conditions in which a welding speed is 45 cm/minute or greater and 150 cm/minute or less.  
However, Dominguez teaches the linear welding is performed under conditions in which a welding speed is 45 cm/minute or greater and 150 cm/minute or less (Col. 11 lines 50-54 linear velocity of 60 cm/minute). 
Kodama, Okada, Schmit, and Dominguez are considered to be analogous to the claimed invention because they are in the same field of welding methods or devices.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama and Schmit to incorporate the teachings of Dominguez to use linear welding at a welding speed between 45 to 150 cm/minute in order to allow different velocities to be used while welding different segments so that energy distribution is adapted to take account for more heat sensitive areas (Dominguez Col. 5 lines 9-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/10/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761